Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2022 has been entered.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art neither discloses nor makes obvious a vacuum pump having a temperature sensor located in a purge gas channel between a stator column and a rotating portion of the pump, where the pump includes a “flow controller that supplies the purge gas stored in the purge gas storage to the vacuum pump and is configured to set a flow rate of the purge gas to a first flow rate while the rotating portion is rotating without the temperature sensor unit measuring the temperature of the rotating portion and is configured to set the flow rate of the purge gas to a second flow rate while the rotating portion is rotating with the temperature sensor unit measuring the temperature of the rotating portion, the second flow rate being greater than the first flow rate”; or operates by a method setting a flow rate of purge gas provided to the purge gas channel to a first flow rate; and while rotating the rotating portion without measuring the temperature of the rotating portion, setting the flow rate of the purge gas provided to the purge gas channel to a second flow rate, the second flow rate being less than the first flow rate”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Note: The amendments to the claims have overcome the previously set forth rejections for Obviousness-type Double Patenting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



	/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             

CGF
March 12, 2022